39 Mich. App. 544 (1972)
198 N.W.2d 40
PEOPLE
v.
LYTTLE
PEOPLE
v.
HUTCHENS
Docket Nos. 10413, 11523.
Michigan Court of Appeals.
Decided March 28, 1972.
Frank J. Kelley, Attorney General, Robert A. Derengoski, Solicitor General, George N. Parris, Prosecuting Attorney, Thaddeus F. Hamera, Chief Appellate Lawyer, and Don L. Milbourn, Assistant Prosecuting Attorney, for the people.
Frederick Zizelman, for defendant on appeal.
Before: LESINSKI, C.J., and McGREGOR and QUINN, JJ.
Leave to appeal denied as to Hutchens, 388 Mich. 764.
*545 PER CURIAM.
Defendants were tried and convicted of armed robbery, MCLA 750.529; MSA 28.797; they appeal as of right.
Three issues are raised on the appeal. Two of the issues relate to alleged tainted in-court identification. People v Childers, 20 Mich. App. 639 (1969) and People v Piscunere, 26 Mich. App. 52 (1970) control these issues and no further discussion of them is warranted. Neither discloses error.
The last issue raised is whether the trial court committed reversible error when it admitted into evidence a shotgun which was taken from under the seat of the defendants' automobile. No motion to suppress was made prior to trial, so this issue was not properly preserved for appeal. People v George Martin, 31 Mich. App. 624 (1971).
The trial court, however, did take proofs on the issue to decide if there was an illegal search and seizure. After hearing the testimony, the trial court decided there was not an illegal search and seizure and the weapon was admitted. A review of the record does not disclose reversible error by the trial court on this issue.
Convictions affirmed.